Case 1:20-cv-00189-JSR Document 121 Filed 11/20/20 Page 1 of 2
Case 1:20-cv-00189-JSR Document 120 Filed 11/19/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CARNEGIE INSTITUTION OF WASHINGTON,
M7D CORPORATION,

Civil Action No. 1:20-cv-00189-JSR.
Plaintiffs,

¥.

PURE GROWN DIAMONDS, INC. and

IIA TECHNOLOGIES PTE, LTD d/b/a

TIA TECHNOLOGIES,

Defendants.

PURE GROWN DIAMONDS, INC.,

Counterclaim-Plaintiff,

CARNEGIE INSTITUTION OF WASHINGTON,
M7D CORPORATION,

Counterclaim-Defendants.

 

 

STIPULATED MOTION FOR DISMISSAL WITH PREJUDICE
Plaintiffs / Counterclaim-Defendants Carnegie Institution of Washington and M7D
Corporation, Defendant / Counterclaim-Plaintiff Pure Grown Diamonds, Inc., and Defendant Ila
Technologies PTE Ltd., hereby stipulate that the case has been finally settled and jointly move
the Court pursuant to Fed. Rs. Civ. P. 41(a)(2) and (c) for an order dismissing all claims and
counterclaims in this action WITH PREJUDICE, with each party to bear its own costs, expenses,

and attorneys’ fees.

 
Case 1:20-cv-00189-JSR Document 121 Filed 11/20/20 Page 2 of 2
Case 1:20-cv-00189-JSR Document 120 Filed 11/19/20 Page 2 of 2

Dated: November 19, 2020

sf Matthew J. Moffa

Matthew J. Moffa

PERKINS COTE LLP

1155 Avenue of the Americas

22"4 Floor

New York, NY 10036-2711
Telephone: (212) 261-6857

Fax: (212) 399-8057

e-mail: MMoffa@perkinscoic.com

Terrence J. Wikberg (admitted pro hac vice)

Michael A. Chajon (admitted pro hac vice)

PERKINS COIE LLP

607 14th Street, NW

Washington, DC 20005

Telephone (202) 434-1649

Fax: (202) 654-9149

e-mail: TWikberg@perkinscoie.com
MChajon@perkinscoie.com

Amy E. Simpson (admitted pro hac vice)

Kevin Patariu

PERKINS COIE LLP

11452 Ei Camino Real, Suite 300

San Diego, CA 92130-3334

Telephone: (858) 720-5702

Fax: (858) 720-5799

e-mail: ASimpson@perkinscoie.com
KPatariu@perkinscoie.com

Michelle Umberger (admitted pro hac vice)
PERKINS COIE LLP

33 East Main Street, Suite 201

Madison, WI 53703-3095

Telephone: (608) 663-7466

Fax: (608) 663-7499

e-mail: MUmberger@perkinscoie.com

Sarah Fowler (admitted pro hac vice)
PERKINS COIE LLP

3150 Porter Drive

Palo Alto, CA 943041212
Telephone: (650) 838-4489

e-mail: SFowler@perkinscoie.com

Counsel for Plaintiffs Carnegie Institution of
Washington and M7D Corporation

Respectfully submitted,

(olf ne bL ee

William P. Deni, Jr.

J. Brugh Lower

GIBBONS P.C.

One Pennsylvania Plaza, 37th Floor
New York, New York 10119

Tel: (212) 613-2000

Fax: (212) 290-2018
wdeni@gibbonslaw.com
jlower@gibbonslaw.com

Anand K. Sharma (pro hae vice)
Gerald F. Ivey (pro hac vice)
Cecilia Sanabria (pro hac vice)
J. Preston Long (pro hac vice)
Karthik Kumar (pro hac vice)
Amy Fulton (pro hac vice)
FINNEGAN, HENDERSON,
FARABOW, GARRETT &
DUNNER, LLP

901 New York Avenue, NW
Washington, DC 20001

Tel: (202) 408-4000

Fax: (202) 408-4400

 

Attorneys for Defendants
Pure Grown Diamonds, Inc.
and Ha Technologies Pte. Ltd.

<8 RDELEN

 

({-24d-J¢

 
